Citation Nr: 1122722	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-34 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.  He died in December 2006.  The appellant seeks entitlement to VA benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination of the RO that denied entitlement to certain VA death benefits because the appellant was not recognized as the deceased Veteran's surviving spouse.

The appellant was afforded an August 2007 Decision Review Officer (DRO) hearing.  A transcript of this testimony is of record.


FINDINGS OF FACT

1.  The Veteran entered into a registered domestic partnership with the appellant in October 2004 in Hartford, Connecticut.

2.  There is no indication that the Veteran and the appellant were legally married at the time of his death.

3.  The State of Connecticut does not recognize common law marriage.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.4, 3.50, 3.52, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2010).

For the reasons detailed below, the Board finds that the appellant's claim for entitlement to VA benefits must be denied as a matter of law.  In VAOPGCPREC 5-2004, VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.   Similarly, the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). Consequently, further discussion of the VCAA is not required.


Analysis

The appellant contended in her August 2007 DRO hearing that a Domestic Partnership certificate dated October [redacted], 2004, obtained by filing an affidavit with the City of Hartford in Connecticut, is sufficient for establishing her as the Veteran's surviving spouse.

A recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

The term "spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2010).

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and who has not remarried or, in cases not involving remarriage, has not, since the death of the veteran, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The Court has held that one claiming to be the spouse of a veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Turning to the evidence of record, the Veteran's death certificate indicates that he died on December [redacted], 2006 at his home from lung cancer.  The informant was the Veteran's brother.  The death certificate indicates that the Veteran was divorced at the time of his death and there is no name in the blank for surviving spouse's name.  

An October [redacted], 2004 certificate indicates that the Veteran and the appellant became domestic partners according to the City of Hartford.  The certificate indicates that they did so by filing an Affidavit of Domestic Partnership in the Office of the Town and City Clerk.  

Information found in the claims file from the City of Hartford indicates that to obtain the certificate in accordance with City Ordinance, partners must register at the Office of the City Clerk and obtain a certificate attesting to their status.  Additionally, the information notes that the city ordinance does not affect state laws in many important areas such as property rights, custody and inheritance.  In order to be domestic partners, the partners must reside together in a relationship of mutual support, be over 18 years of age, be competent to contract and consider themselves a family.  After paying $30.00, showing identification with a common address and filling out an Affidavit, a certificate of Domestic Partnership would be mailed to the parties.  The information indicates that the partnership will be of public record, just as a marriage is of public record.  The domestic partnership is terminated by the death of one of the parties or voluntary termination by one or both of the domestic partners by filing a termination statement.  The fee for terminating a domestic partnership is $5.00.

Thus, the issue before the Board is whether a registered domestic partnership is the equivalent of a marriage for purposes of compensation to a surviving spouse.  In this regard, the Board finds that the law does not treat registered domestic partners as spouses for purposes of VA benefits.  In so finding, the Board acknowledges that the Defense of Marriage Act (DOMA) states that "[i]n determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, the word 'marriage' means only a legal union between one man and one woman as husband and wife and defines a spouse as 'a person of the opposite sex who is a husband or wife.'"  1 U.S.C. § 7 (2002).  Title 38 of the United States Code contains an identical definition of spouse.  38 U.S.C. § 101(31) (2002).  Additionally, in determining whether a person is a spouse of a Veteran, the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued governs.  38 U.S.C. § 103(c) (2002); 38 C.F.R. § 3.1(j) (2010).  The regulations define spouse as a person of the opposite sex whose marriage to the Veteran meets the requirements of § 3.1(j).  38 C.F.R. § 3.50(a).

Nevertheless, although 38 U.S.C. § 103(c) and 38 C.F.R. § 3.1(j) refer to the law of the place where the parties resided at the time of the marriage or when the rights to benefits accrued, DOMA merely requires a 'legal union' between one man and one woman as husband and wife in order for the federal government to recognize their relationship as a 'marriage.'  DOMA does not define the terms husband and wife, but Black's Law Dictionary defines a husband as '[a] married man; a man who has a lawful wife living' and a wife as '[a] married woman; a woman who has a lawful husband living.'  BLACK'S LAW DICTIONARY (8th ed. 2004).  However, Hartford Connecticut law apparently does not consider domestic partners registered with the municipality to be married.  As they are not married, registered domestic partners cannot be considered husband and wife.  As noted above, marriages and domestic partnerships are two different relationships that begin and end differently.  Prior to his death, the Veteran and the appellant were domestic partners and had not entered into a legal union as husband and wife.  Therefore, the appellant is not the Veteran's surviving spouse, and her appeal must denied.

The Board additionally notes that the appellant submitted a bank statement and insurance statement.  The bank statement indicates that the Veteran and the appellant had a joint account.  The insurance statement indicates that the Veteran was considered as the appellant's dependent for insurance purposes.  Neither of these documents is relevant to whether the appellant is considered the Veteran's surviving spouse for VA benefit purposes as recognition of dependency or joint status by a private entity does not influence the federal government's definition of a marital relationship. 

The Board additionally notes that it is unclear from the record whether the appellant had even entered into a legal domestic partnership with the Veteran.  In this regard, the Board notes that the Hartford Ordinance indicates that the parties must not be married to other people at the time of entering into the domestic partnership.  The Veteran was married in 1970 in the state of Connecticut.  There is no subsequent divorce certificate in the Veteran's claims file.  The Board additionally notes that the appellant declined to indicate whether she had ever been married on her December 2006 VA Form 21-534, Application for Dependency and Indemnity Compensation.  However, whether the Veteran and appellant had legally entered into a domestic partnership is irrelevant as the fact remains that a domestic partnership does not provide the appellant benefits as the Veteran's surviving spouse.

The Board additionally notes that common law marriage is not possible in the state of Connecticut so there is no possibility of the appellant being determined as the surviving spouse based on such theory.  "Indeed, as in New Jersey, Connecticut does not recognize common-law marriage."  Biercevicz v. Liberty Mutual Insurance Company, 49 Conn. Sup. 175, 865 A.2d 1267 (2004).

Based on the foregoing, the Board finds that the appellant's claim of entitlement to VA death benefits is without merit.  As the disposition of this claim is based on the law rather than on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.



\

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


